Citation Nr: 1514812	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  08-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS), to include a rating in excess of 10 percent earlier than October 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a June 2008 VA form 9, the Veteran limited the issues on appeal that were originally identified in the June 2007 Notice of Disagreement.  A confirmation letter was sent to the Veteran in June 2008, and he confirmed such intent in a July 2008 statement.  38 C.F.R. § 20.204.  Additionally, the issue of service connection for tinnitus, the only other issue remaining on appeal, was granted in full by March 2014 rating decision.  The Veteran has not advanced any subsequent contention related to tinnitus.  See Grantham v. Brown 114 F. 3d 1156, 1158 (Fed. Cir. 1997). 
 
The issue of skin growths due to herbicide exposure was raised in the Veteran's October 2006 VA form 21-526 (on page 2 of Part Bronchitis when the Veteran indicated that he had been exposed to herbicides in Vietnam), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  At no time during the pendency of this appeal did the Veteran's PTSD and depressive disorder NOS cause occupational and social impairment either with deficiencies in most areas or that was total.

2.  At not time prior to October 2011 did the Veteran's PTSD cause occupational and social impairment with reduced reliability and productivity.

3.  At no time from April 19, 2007 to April 23, 2010 did the Veteran's PTSD cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). 


CONCLUSION OF LAW

1.  The criteria for a 30 percent rating for PTSD, from October 2006 to April 2007 and from April 2010 to October 2011, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for an increased rating for PTSD and depressive disorder NOS, either in excess of 10 percent, from April 2007 to April 2010, or in excess of 50 percent, from October 2011, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of December 2006 and March 2008, including what the evidence must show for service connection compensation and a claim for increase.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records are a matter of record.  The Board recognizes that the Veteran submitted a VA form 21-4142 in October 2006, identifying treatment for PTSD from 2002 to present.  Concurrently, the Veteran also submitted private treatment records from the providers listed.  There is no indication that the records submitted by the Veteran were not complete, but regardless, the Board finds that they are not relevant to the severity of the disability, prospectively from the date of claim.  It is axiomatic that an evaluation of service-connected disability must be based on the level of disability during the pendency of the claim and not based on the severity before service connection had been established.  Moreover, the Veteran, since 2006, has not advanced any contentions regarding the existence of additional, relevant records.  Therefore, VA is not on notice of any outstanding records that are potentially relevant to the claim, and the duty to assist has been met with regard to obtaining records. 

The Veteran was provided with VA examinations in March 2007 and October 2011, the reports of which have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Veteran was offered the opportunity to present testimony at a hearing before the Board but he specifically declined to do so on the substantive appeal that he submitted in June 2008.  In a March 2014 statement in lieu of a VA Form 646, the Veteran's representative suggested that the Veteran's Form 9 from June 2008 had requested a BVA hearing.  However, a plain reading of the form shows exactly the opposite.  Moreover, the Veteran has not at any other time, during the approximately eight years of his appeal, requested a Board hearing, and the representative herself does not actually suggest or argue that a hearing should be provided.  As such, the notation in the representative's statement appears to be no more than a typo, and the Board concludes that the Veteran has not expressed a desire for a hearing.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Initial Increased Rating

Schedular

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is propriety of the evaluations assigned, evaluation of the medical evidence for the appropriateness of "staged rating" is required.   Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In October 2006, the Veteran filed an claim seeking service connection for PTSD. As noted, the Veteran's PTSD was initially rated at 10 percent under 38 C.F.R. § 4.130, DC 9411 from the date his claim was received, until it was increased to 50 percent as of October 2011, the date of the examination showing that the Veteran's PTSD was worse.

A 10 percent rating is assigned for acquired psychiatric disorder that causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or which are controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 30 percent rating is assigned for acquired psychiatric disorder that causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for acquired psychiatric disorder that causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assigned for acquired psychiatric disorder that causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for acquired psychiatric disorder that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is currently based upon DSM-V.  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

The Board has carefully reviewed the lay and medical evidence and finds that a staged rating is warranted prior to October 2011, as detailed below.  Additionally, neither the lay nor medical evidence describes social and occupational impairment to the level contemplated by a 50 percent or higher rating prior to October 2011 or by a 70 percent or higher rating at any time during the course of the appeal.

October 2006 to April 2007

In his October 2006 application, the Veteran stated that he could not deal with people, he stayed to himself all the time, and he thought of suicide.  The Board now finds that an increased, 30 percent rating is warranted from October 31, 2006, the date of claim, to April 18, 2010.

The Board turns to the medical evidence of record.  The Veteran sought VA treatment in October 2006.  At the mental health triage, he reported having been somewhat depressed since returning from Vietnam.  While he acknowledged that his nightmares had improved over time, the Veteran described fear of large crowds and an exaggerated startle reflex.  The Veteran reported increased depression since the passing of his wife and resultant financial debts since recent unemployment three weeks earlier.  It was noted that the Veteran's severance pay and medical benefits had ended that day.  It was noted that the Veteran had been saddled with a lot of debt in the wake of his wife's death and he was almost through sorting it out when he was laid off, which it was noted had greatly contributed to his depression.

The Veteran reported having been very sad, constantly breaking down in tears, had lost interest in activities, could not sleep or eat, could not concentrate, had low energy, and had thoughts about suicide.  He stated he had not attempted suicide because of his daughter and grandchildren, who lived with him.  The Veteran was diagnosed with major depressive disorder, single episode, and depressive disorder (NOS) and received a GAF score of 40, representative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, on examination he was alert and oriented times 4.  He was well groomed with good eye contact, and no psychomotor agitation or retardation.  The Veteran's speech was fluent with normal rate and tone and his thought processes were logical.  The Veteran did not have any delusions, hallucinations, or homicidal ideation, and he had fair insight and judgment.  The Veteran did endorse suicidal ideation as described in greater detail above, and his affect was sad and constricted, although appropriate.

The Veteran denied suicidal ideation at the time of a VA primary care encounters in February 2007.  

The Veteran arrived on time to VA examination in March 2007.  He was alert and fully oriented in time, place, person, and the purpose of the visit.  His appearance and hygiene were casual but appropriate.  The VA examiner commented that the Veteran's communication, speech, and concentration were normal.  His thought processes were goal-directed.  The VA examiner documented the absence of impaired judgment or impaired abstract thinking.  The Veteran did not have any difficulty understanding simple or complex commands.  Yet, the VA examiner observed the Veteran to be depressed, almost on the verge of tears throughout the interview, and quite anxious.  His behavior was guarded.  

The Veteran reported mild memory problems (such as forgetting names, directions, and recent events) and near continuous depression, which did not affect his ability to function independently but did affect his motivation.  While endorsing passive thoughts of death in the past, the Veteran denied any such thoughts at that time.  He also denied any homicidal ideation, panic attacks, delusions or hallucinations, obsessional rituals.  He reported dreaming about his military experiences.  The Veteran was prescribed citalopram, which he acknowledged had helped some, and he denied having had any psychiatric hospitalizations or emergency room visits.

Regarding social functioning, the Veteran was married for 35 years, describing his relationship as good prior to his spouse's passing in 2004.  He had one daughter with whom he described having a good relationship, and he was close with one of his sisters.  The Veteran's daughter and husband lived with the Veteran.  The Veteran reported that his daily activities included working on his yard and completing tasks around his house, including taking care of his grandchildren.  The Veteran reported attending Church and meetings at the Veterans of Foreign Wars.  Occupationally, the Veteran worked two jobs over 37 years, before being laid off in 2006 due to company reorganization.

The VA examiner assigned a GAF score of 65, indicative of some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  He characterized the overall psychiatric symptoms as mild or transient, but causing occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  It is noted that the examiner essentially aligned the Veteran's psychiatric symptomatology with a 10 percent rating.

The Board concludes that, over the period from October 2006 to April 2007, the Veteran's disability picture most closely approximated a 30 percent evaluation.  Essentially, the balance of evidence shows that the Veteran's service-connected psychiatric disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In support, the Veteran's GAF score varied considerably over this time, consistent with both 10 and 70 percent disability evaluations.  The board credits the Veteran's testimony that he had problems interacting with some people at this time.  

Furthermore, the Veteran's symptoms aligned most closely with the inexhaustive list identified in the rating schedule as indicative of a 30 percent evaluation.  During VA examination, the VA examiner noted chronic sleep impairment, mild memory loss, and a depressed and anxious mood-all enumerated in the 30-percent criteria.  As such, resolving reasonable doubt in the Veteran's favor a 30 percent rating is assigned.  As noted, the examiner believed that the Veteran's symptoms most closely aligned with a 10 percent rating, but it would appear that the Veteran was continuing to deal with the loss of his wife and being laid up during this time and therefore his symptomatology manifested to a 30 percent level.

A higher evaluation is not warranted over the period from October 2006 to April 2007.  The Veteran did report suicidal ideation initially in October 2006.  However, he subsequently denied suicidal ideation in February and March 2007, explaining that such thoughts were more contemporaneous with the death of his wife approximately two years prior to the claim.  The VA examiner also noted disturbance of motivation due to depression-but not continuously.  Here, while symptoms of higher 50 and 70 percent ratings were mentioned, the totality of the Veteran's psychiatric symptomatology and the impact upon his functioning is clearly more commensurate with the 30 percent schedular rating criteria.  As was explained in Vazquez-Claudio, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See 713 F.3d at 118.  The Board finds the weight of evidence does not support an evaluation of the magnitude contemplated by a rating in excess of 30 percent.  The Veteran's routine behavior, self-care, and conversation were normal.  Also, the Veteran continued to attend Church and VFW functions and care for young children, demonstrating an ability to maintain social relationships.  Judgment and thinking were intact.  Furthermore, speech was normal, and the Veteran had no difficulty understanding complex commands.  Over this time period, as described, the Veteran's psychiatric symptomatology simply had not risen to the level, or been shown to cause the impairment necessary to warrant a higher rating.

Consequently, as detailed above, the Veteran's symptoms most closely approximate a 30 percent rating or, in other words, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The weight of evidence does not establish a schedular rating in excess of 30 percent at this time.

April 2007 to April 2010

However, the record clearly shows sustained improvement over a significant period of time, as detailed below.  Accordingly, the overall disability picture most closely approximates a 10 percent evaluation from April 19, 2007 to April 23, 2010, based on facts found in the record at that time.  See 38 C.F.R. § 3.400.  

An April 19, 2007 VA mental health note indicated that the Veteran was compliant with his medication and denied any side effects.  He reported 75 percent improvement in his symptoms, with improved mood and without any crying spells.  He reported that he started dating again and socializing with his friends.  Though his sleep fluctuated, at times waking up and unable to return to sleep for about two hours, he averaged eight hours per day and felt rested in the morning.  His appetite had decreased, without recent change in weight.  He reported decreased concentration, with preoccupation about his deceased wife, but enjoyed the time he spent with his grandchildren.  He endorsed feeling hopeless but denied feeling helpless or worthless.  He denied any suicidal thoughts, intent, or plan.

On mental status examination, the VA provider found the Veteran to be satisfactorily groomed, cooperative, and fully oriented, with appropriate psychomotor activity and good eye contact.  His speech was noted to be fluent with normal rate, tone, and volume.  Thought process was logical and goal-directed.  The Veteran denied any suicidal or homicidal ideation, and there was no evidence of delusion or hallucinations.  Concentration and memory were intact on informal evaluation.  Insight and judgment were also intact.  Yet, the Veteran's affect was sad, with a depressed mood.  The provider diagnosed MDD and assigned a GAF score of 70, indicative of some mild symptoms or some difficulty in social or occupational, but generally functioning pretty well, with some meaningful interpersonal relationships.

In a June 2007 mental health note, the Veteran reported feeling good.  He described caring for his 5 and 8 year old grandchildren a lot, visiting friends and neighbors, going fishing, and performing significant yard maintenance.  He also reported going out to dinner on dates sometimes.  He noted getting along well with his son-in-law and having a close neighbor with whom he talked when he felt down.  He reported sleeping a good eight hours at night and that he was coping well since his wife's passing.  He denied any crying spells, suicidal or homicidal ideation, or auditory or visual hallucinations.

On mental status examination, the Veteran's mood was observed to be mildly anxious, with congruent affect.  His speech was of normal rate and tone.  He was fully oriented, and there was no evidence of abnormal or involuntary muscle movements, tics, or tremors.  Thought process was logical and goal-directed; thought content was rational.  He denied hallucinations or delusions and suicidal or homicidal ideation.  Judgment and insight were assessed fair.  The previous GAF score of 70 remained unchanged.

During an August 2007 depression screen, the Veteran responded "not at all" to questions regarding little interest or pleasure in doing things and feeling down, depressed, or hopeless.  

In a July 2008 statement, the Veteran reported flashbacks related to his military service and problems with people.  The Veteran was noted to be doing well on medication in October 2008, with diagnoses of mild major depressive disorder, single, and depression NOS.

The foregoing evidence demonstrates that a 10 percent evaluation is warranted.  The Board finds the increased GAF score of 70 to be highly probative of the overall disability picture, over this time period.  Moreover, the Veteran, himself, noted a dramatic improvement in his symptoms, and he began dating and socializing with friends, his July 2008 statement notwithstanding.  The Veteran consistently denied suicidal ideation, and he was getting full nights of restorative sleep, though with occasional interruption.  The only significant psychiatric symptoms identified over this time period included sporadic depression and mild anxiety.  The overall disability picture is one of mild impairment.  Therefore, the Board concludes that a 10 percent evaluation-and no higher-is warranted from April 19, 2007 to April 23, 2010.

Of note, while the Veteran's rating was lowered from 30 percent to 10 percent, this is not considered to constitute a reduction under 38 C.F.R. § 3.105(e).  See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (holding that "subsection 5112(b)(6) of 38 U.S.C.A. and § 3.105(e) do not apply in the context of the assignment of a staged rating by the Board where the veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board.").

From April 2010 to October 2011

The Board finds that the evidence shows an increase in the severity of the Veteran's service connected psychiatric disability beginning April 23, 2010, commensurate with a 30 percent rating, based on facts found as of that date.  See 38 C.F.R. § 3.400.    

In an April 23, 2010 VA primary care note, the provider noted that the Veteran was tearful and depressed and had expressed in the past that he wanted to harm himself.  On the same day, a mental health note documented the Veteran's report that he had overcome his depression related to the passing of his wife, but, since he had retired, memories of his military experiences were starting to really bother him more.  He reported sleeping seven to eight hours per night, with nightmares three to four times per week.  The Veteran expressed concern about his PTSD symptoms of disturbed sleep, anger, and antisocial behavior, and desire to isolate.  

On mental status examination, the provider documented that the Veteran's affect was mildly flat and his mood dysphoric.  Concentration and memory were grossly intact, and there was no evidence of looseness of associations.  Otherwise, results were consistent with the previous assessment.  The provider diagnosed PTSD and MDD, recurrent.  A GAF of 55 was assigned, indicative of moderate symptoms or moderate difficulty in social or occupational functioning.

In June 2010, the Veteran's medication had to be adjusted due to over-sedation.  The Veteran denied depressive symptoms and endorsed occasional nightmares, the frequency much decreased.  A mental status examination was consistent with the previous assessment, except mood was observed to be euthymic and affect appropriate.  The GAF score remained unchanged at 55.

In July 2010, the Veteran reported that he wanted an increased rating for his PTSD as he believed his symptoms were worse than rated.  Of note, the Board has increased the Veteran's rating during this period in question.

In September 2010, the Veteran reported that he was doing pretty well, sleeping six to eight hours per night with only a few nightmares per month now.  He continued to have a strong startle response to noises when people come up behind him or touch him. The VA provider noted that he had responded well to a very low dose of medications and seemed to be doing fine; no dose adjustments were required.  The mental status examination was consistent with the previous encounter, and the GAF score remain unchanged at 55.

In March 2011, VA treatment records reveal that the Veteran was very pleased with his medication, as he was sleeping eight hours per night and did not even remember his last nightmare.  The mental health provider noted that the Veteran was doing very well at that time.  The mental status examination was consistent with the previous encounter, and the GAF score remained unchanged. 

Based on the evidence as detailed above, the overall disability picture most closely approximates the 30 percent evaluation, for the period from April 2010 to October 2011.  Clearly, the Veteran's symptoms worsened over this time, including both sleep impairment with periodic nightmares and renewed social withdrawal.  The Veteran's mood was dysphoric in April.  Of note, the diagnosis related to depression was amended from single to recurrent, and the Veteran's GAF score was adjusted significantly downward.

However, an evaluation in excess of 30 percent is not warranted at this time.  The Veteran was documented to have exhibited a flat affect, but only mildly so.  Moreover, the Veteran was sleeping better such that he stated in March 2011 that he could not even remember his last nightmare by March 2011.  VA mental health providers also noted that the Veteran's mood returned to consistently euthymic, within two months.  All other mental status indicators remained consistent with the preceding period of a 10 percent evaluation.  Consequently, the Veteran's symptoms most closely approximate a 30 percent rating or, in other words, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Therefore, the weight of evidence does not establish a schedular rating in excess of 30 percent during this time.

From October 2011

The Veteran submitted a statement in October 2011 indicating that his mental health symptoms had worsened.  He presented on time to VA examination that month, which resulted in diagnoses of PTSD and depressive disorder NOS.  The VA examiner was unable to differentiate relative symptomatology, as between the multiple diagnoses, or distinguish what portion of occupational and social impairment was attributable to each diagnosis.  Consequently, as there has effectively been an inability to differentiate the Veteran's psychiatric symptomatology, the Board considers the entire disability picture related to all mental health diagnoses in rendering this decision.  See Mittleider v. West, 11 Vet.App. 181, 182 (1998) (when effects of service-connected and non-service-connected disabilities cannot be separated, reasonable doubt requires that the signs and symptoms should be attributed to the service-connected disabilities).  As previously noted, the RO granted a 50-percent from the date of the examination in October 2011.

The mental status examination showed the Veteran to be appropriately groomed and dressed.  He was cooperative and made good eye contact.  Thoughts were logical and goal-directed, with no evidence of hallucinations or delusions during the interview.  His speech was coherent, with normal rate and volume, and his activity level was unremarkable.  His mood was depressed and his affect was restricted.  He denied current homicidal or suicidal ideation, plan, or intent.  The VA examiner assessed the Veteran's judgment and recall as good.

Regarding social functioning, the Veteran reported living alone.  He remained in contact with his sister and took care of his daughter and grandchildren.  He noted a few short-term romantic relationships and a few friends with whom he kept in touch.  The Veteran indicated that he had gone on several cruises, the most recent for a week.  He reported his sleep as good, without nightmares or other interruption.  He denied thoughts about death and dying, stating that he had gotten over that.  The Veteran stated that he had not attended therapy in a long time, as he did not find it beneficial.  The Veteran described missing his wife and described his mood as about the same, sort of depressed, most of every day over the preceding two weeks.    The Veteran detailed a sparse appetite.  He endorsed occasional memory and concentration problems and intrusive thoughts about his military service.  He avoided loud noises, such as fireworks, and people walking behind him. 

The VA examiner noted the following symptoms that apply to the Veteran's diagnoses:  depressed mood, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner answered in the negative when asked if the Veteran had any other symptoms attributable to the diagnoses.  She summarized the level of occupational and social impairment with regard to all mental health diagnoses as reduced reliability and productivity-commensurate with the 50-percent rating criteria.  

Based on all of the evidence of record, the overall disability picture most closely approximates a 50 percent evaluation, from October 2011.  There is no evidence of impairment in most areas, at any time during the pendency of the appeal.  While the Veteran's mood has been impaired, the evidence consistently has shown that his judgment and thinking are appropriate, and the Veteran has maintained family relationships and friendships.  The Veteran lost his job due to corporate restructuring, and not as a result of his psychiatric symptomatology.  

The Veteran's symptoms also do not more closely approximate the inexhaustive list of symptoms specifically identified in the rating schedule as representative of impairment warranting a 70 percent evaluation.  The Veteran has consistently denied suicidal ideation during the pendency of the appeal, maintained personal hygiene, and exhibited normal speech.  There is no evidence of unprovoked irritability with periods of violence or obsessional rituals that interfere with routine activities.  While depressed, there is no indication the Veteran's ability to function independently has been compromised by mental health illness; in fact, the Veteran reported living alone.  However, he maintained relationships with friends and family, suggesting that he did not have an inability to do such.

Therefore, as detailed above, the Veteran's symptoms most closely approximate a 50 percent rating or, in other words, occupational and social impairment with reduced reliability and productivity due to difficulty in establishing and maintaining effective work and social relationships.  A schedular rating in excess of 50 percent from October 2011 is denied.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected PTSD and depressive disorder NOS, during the pendency of the appeal, are adequate in this case.  The Veteran's primary symptoms include depressed mood, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships, which cause occupational and social impairment.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disabilities.  

Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning in assigning a schedular rating.  As such, the assigned schedular evaluations are adequate, and referral for extraschedular consideration is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  However, the Veteran stopped working due to a corporate restructuring after many years of employment, and he has not alleged that his PTSD has rendered him unemployable.  The issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application.



ORDER

A 30 percent rating for PTSD is granted from October 2006 to April 2007 and from April 2010 to October 2011, subject to the laws and regulations governing the payment of monetary benefits.

Ratings in excess of 10 percent, from April 2007 to April 2010, and in excess of 50 percent, from October 2011, are denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


